                        IN ]'HE LINITED S'I'ATES DISTzuCT COURT
                        FOR THE NORTHERN DISTRICT OI-"IEXAS
                                      DAI-LAS DIVISION


(]I,IN'I'I{I]LL DENMAI{K.                           )
                                                    )
                      Plaintill-                    )

                                                    )
                                                    )
                                                    )
DAI,I,NS C'OUN'I'Y JNII. IIA(]II,II-Y.              )
                                                    )
                       Dclcndant                    )    Civil Action No. 3:19-CV-l 5 14-C-tlT


                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising the Court that     Plaintiff s Complaint should be dismissed for

want of prosecution. Plaintiff has failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and linds none. It is therefore ORDERED that thc F-indings. Conclusions, and Recommendation

are hereby ADOPTED as thc findings and conclusions           olthe Court.   F'or the reasons stated


thercin. Plaintiff s Complaint is hereby DISMISSED without prejudice pursuant to l"cdcral Rule

ol-Civil Procedure 4l (b)
                               n/
       SO ORDERED this        7     auy   ofseptember,2019




                                            \   S            CU      (is
                                                        OR         D STATES              C',l'.tt.rDGt-l
